pe sy ex reyes bs o department of the treasury internal_revenue_service washington d c atiey 'é ry tak exempt and government entities division uil no may tep rat legend taxpayer a roth_ira b roth_ira c financial_institution d financial_institution e tax advisor f amount amount amount amount dear me si this is in response to a letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a ruling under sec_301_9100-3 of the procedure and administration regulations the regulations’ 20193uu the following facts and representations have been submitted under penalty of perjury in support of the requested ruling for tax_year taxpayer a was the owner of a roth_ira roth_ira b which was maintained by financial_institution d ira b taxpayer a contributed amount to roth_ira b for each of the tax years in which was maintained by financial_institution e from contributed amount each year to roth_ira c the total contributions made to roth_ira b and roth_ira c for tax years ' taxpayer a transferred the assets in roth_ira b to roth_ira c taxpayer a contributed amount to roth ‘equaled amount through through and ' taxpayer a taxpayer a had been working with a certified_public_accountant tax advisor f since to prepare her tax returns tax advisor f had prepared taxpayer a’s tax returns -- through and was aware that taxpayer a was making roth_ira for years contributions for each of these years tax advisor f was also aware of taxpayer a’s modified_adjusted_gross_income however tax advisor f failed to inform taxpayer a that taxpayer a’s modified_adjusted_gross_income in tax years exceeded the limit for eligibility to make roth_ira contributions tax advisor f also did not inform taxpayer a of the time for making the election to recharacterize her roth_ira contributions taxpayer a was not aware she was ineligible to make roth_ira contributions until march of contributions in tax years the investment_advisor informed taxpayer a that her modified_adjusted_gross_income exceeded the limit for roth_ira contributions in these years soon thereafter taxpayer a sought additional professional advice and filed this request for relief after the deadline for recharacterizing her roth_ira when she met with an investment_advisor through through based on the facts and representations submitted taxpayer a requests an extension of time to recharacterize the roth_ira contributions made to roth_ira b and roth_ira c for tax years traditional_ira pursuant to sec_301_9100-3 of the regulations taxpayer a represents that she timely filed form_1040 tax returns for years through taxpayer a also represents that amount plus all earnings on amount have never left roth_ira c taxpayer a represents that in the event the request for relief is granted no deduction will be claimed for recharacterized contributions to a traditional_ira with respect to your ruling_request sec_408a of the internal_revenue_code the code provides that except as provided by the secretary if on or before the due_date for any taxable_year a taxpayer transfers in a trustee-to-trustee transfer any contribution to an individual_retirement_plan made during such taxable_year from such plan to another individual_retirement_plan then for purposes of this chapter such contribution shall be treated as having been made to the transferee_plan and not the transferor plan which total amount as having been made to a chrough sec_408a of the code provides that subparagraph a shall not apply to the transfer of any contribution unless such transfer is accompanied by the net_income allocable to such contribution sec_408a of the code defines the due_date for purposes of this subsection to mean the due_date prescribed by law including extensions of time for filing the taxpayer’s return for the taxable_year sec_1_408a-5 q a-1 of the federal_income_tax regulations the i t regulations provides that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira this section further provides that the recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of the contribution in a recharacterization the ira sec_1_408a-5 q a-2 of the i t regulations requires that the net_income attributable to the amount of a contribution being recharacterized must be transferred to the other type of ira along with the contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize a roth_ira contribution the taxpayer must notify the roth_ira trustee that the taxpayer has elected to recharacterize the contribution the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must transfer the contribution and the net_income allocable to the contribution to the ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the internal_revenue_service the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and the grant of relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301_9100-1 before the failure to make a timely election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied upon the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced if the tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a reasonably relied on a qualified_tax professional who did not advise taxpayer a of her ineligibility to make roth_ira contributions for years through ira contributions for these years thus taxpayer a is deemed to have acted reasonably and in good_faith because taxpayer a satisfies the requirements of sec_301_9100-3 of the regulations or of the necessity to make a timely election to recharacterize her roth in addition although the statute_of_limitations is closed for most of the years involved taxpayer a is not seeking relief to file amended returns for closed years and granting relief will not result in taxpayer a having a lower tax_liability in the aggregate for all taxable years affected by the election than she would have had if the election had been timely made thus we find that under sec_301_9100-3 of the regulations granting relief will not prejudice the interests of the government with respect to taxpayer a’s ruling_request we rule that pursuant to sec_301 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize the contributions made to roth iras b and c for the tax years which total amount as contributions to a traditional through the ira established under sec_408 of the code the recharacterization must otherwise satisfy applicable rules including that the net_income allocable to the contributions must be transferred to the traditional_ira this letter assumes that the above traditional and roth iras qualify under code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact at sincerely yours adam p zaebst acting manager employee_plans technical group enclosures deleted copy of letter notice cc
